Hudgins, J.,
dissenting.
It is conceded that the new period of limitation begins to run from the date of the new promise. The vital question presented is whether the new period of limitation is to be determined by the original written evidence of the debt, which is under seal, or by the new written promise, which is not under seal.
The answer to the question is found in the language used in Code, sec. 5812, as amended by Acts 1930, ch. 213. The pertinent provision is: “The person to whom the right shall have so accrued may maintain an action for the money so promised, within such number of years after such (new) promise as it might be maintained under sec. 5810, if such (new) promise were the original cause of action.” (Italics supplied.)
This language is clear and unambiguous. It needs no construction. The authorities cited in the majority opinion from other jurisdictions are cases construing the language of the statutes in those jurisdictions, which are quite different from the language used by the Virginia legislature. The fact that Judge Burks, the elder, in his address, failed to comment on the change of the language of the old and the new statute on the subject does not change the meaning of the words actually used. “ ‘While in the construction of statutes the constant endeavor of the courts is to ascertain and give effect to the intention of the Legislature, that intention must be gathered from the words used, unless a literal construction would involve a manifest absurdity. Where the Legislature has used words of a plain and defi*10•nite import, the court cannot put upon them a construction which amounts to holding the Legislature did not mean what it has actually expressed.'” Floyd v. Harding, 28 Gratt. (69 Va.) 401, 405. “‘It is elementary that it is not permissible to interpret that which needs no interpretation.'” Fairbanks, Morse & Co., et als. v. Town of Cape Charles, et als., 144 Va. 56, 62, 131 S. E. 437, 439.
Any other meaning than that indicated above compels the elimination from consideration of the phrase “if such promise were the original cause of action.” This phrase and its context need no additional words to convey its true meaning. The interpolation of additional words, as done in the majority opinion, is, in effect, amending the statute, which is a function of the legislature and not the court.
There is nothing in the citation from Burks PI. & Pract.-, 3d Ed., which indicates a contrary view. In sec. 215, under -the subject, “Effect of new promise,” Judge Burks recognized the rule in force in the majority of states. He emphasizes the fact that this rule was deduced from the construction by the courts of the language found in the statutes. He closes this phase of his discussion with this observation : “The limitation on the new promise will be the same as on the old in the absence of language in the statute showing a different intent.” (Italics supplied.)
■ This “different'intent” is revealed in the language of the Yirginia statute. There is nothing absurd or unreasonable ■in the fact that the legislature in this jurisdiction - decided ■that it was the best policy for the people of this State to make the form of the new promise the determining factor in fixing the new period of limitation. The form of the original obligation fixes the original period of limitation. It is equally consistent for the legislature to provide that the '.form of the new — the additional — promise should fix the new period of limitation.
For these reasons I am constrained to dissent from the .views expressed in the opinion of the majority.